Citation Nr: 1540858	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  06-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 9, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1978 to October 1981, October 1991 to April 1992 and January 1997 to October 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at the RO in April 2011.  A transcript of that hearing is associated with the claims file.

In October 2011, the Board issued a decision on an increased rating claim for the Veteran's right knee disabilities and remanded a claim of entitlement to a TDIU.  At that time, the Board noted that the issue of TDIU was raised in connection with the claim for increased rating before the Board and was, therefor, in appellate status.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2014 rating decision, RO granted the Veteran TDIU, effective October 9, 2013.  As such, the issue has been amended as indicated above.


FINDING OF FACT

Prior to October 9, 2013, the Veteran's service-connected disabilities did not preclude substantially gainful employment.


CONCLUSION OF LAW

Prior to October 9, 2013, the criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice for the underlying claims for increased rating was provided in October 2009 and May 2012.  The duty to assist has also been met.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  The record also includes several VA examinations, which taken together, are adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  TDIU

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran filed a claim for increased rating for his right knee disabilities in May 2005.  In October 2011, the Board adjudicated the issue of increased rating for the right knee disabilities and remanded the claim for TDIU, based on Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim for TDIU is part of the claim filed in May 2005.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to October 9, 2013, the Veteran was in receipt of service-connected benefits for his left hip, right knee, left knee, left ankle, right wrist, and lumbar spine.  Prior to October 2013, the Veteran had undergone several VA examinations.  For example, in April 2012, the Veteran had his service-connected disabilities examined.  The examiner opined about each set of disabilities separately.  In each opinion the examiner reported that the disability "does not at least as likely as not render him unable to secure and maintain substantially gainful employment.  The clinical rationale to support this opinion is that, although the Veteran may not tolerate strenuous occupational activities due to his service connected conditions, the Veteran should tolerate most sedentary occupational activities, with reasonable and appropriate restrictions and limitations."  The examiner did not render an opinion that specifically considered each of the service-connected disabilities taken as a whole.  However, a single medical opinion regarding the combined impact of all service-connected disabilities is not required.  While guided by VA examiners' opinions, the Board is the ultimate arbitrator on whether or not the Veteran is entitled to a TDIU, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

The Board finds that the Veteran is not entitled to an effective date earlier than October 9, 2013.  He did receive a temporary total 100 percent rating from February 8, 2012 until April 1, 2013, for left hip replacement.  While the medical records, both VA and private, show that the Veteran missed days of work prior to October 2013, the Board notes that the Veteran continued to be employed on a full time basis.  The Veteran submitted a statement dated in December 2013, that he became unemployed on October 10, 2013.  The Veteran had been working for many years as a corrections officer for the state of Pennsylvania at a prison.  This was noted in his medical records and at the VA examinations.  The state submitted a VA Form 21-4192 in August 2014.  The Form indicates that the Veteran last worked on October 8, 2013.  It was noted that he retired at that time due to disabilities.  The form notes that he had missed 30 days of work in the year prior to his last day of employment, but it could not be confirmed that all of those days were due to his disability.  The form also indicates that the Veteran worked 8 hours a day, 40 days a week and made $55,999 in his last year.

The Board finds that a TDIU is not warranted as the evidence fails to demonstrate that the Veteran was unable to secure and follow a substantially gainful occupation prior to October 9, 2013.  By the Veteran's own report, he was gainfully employed by the state as a corrections office on a full time basis until that time.

As the Veteran was clearly able to secure and follow a substantially gainful occupation until October 8, 2013, the Board finds that the preponderance of the evidence is against finding that a TDIU was warranted prior to October 9, 2013.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU prior to October 9, 2013 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


